Citation Nr: 0634572	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a major depressive 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing in 
Washington, DC.  Of note, the veteran provided a new 
temporary mailing address.  Unless the RO has since received 
correspondence from the veteran providing a new address, RO 
should use this address to send all future correspondence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

When the veteran filed her claim, she asserted that her 
depression was secondary to her service-connected 
disabilities, referencing loss of creation.  The Board notes 
that service connection is not in effect for hysterectomy and 
salpingo-oophorectomy with loss of reproductive power, 
irregular menstruation, and ruptured uterus.  At her Board 
hearing, she testified that her depression was due to 
physical abuse from her then husband during service.  The 
Board notes that the service medical records do reflect some 
physical abuse by the husband.

The Board observes that further development is required under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In this regard, 
the Board observes that the veteran has not been provided a 
fully compliant VCAA notice letter.  Thus, the RO should send 
the veteran a letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the letter should explain 
what, if any, information and medical and lay evidence not 
previously provided to VA is necessary to substantiate a 
claim for service connection, including the disability rating 
and effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The letter should also 
indicate which portion of the evidence, if any, is to be 
provided by the veteran and which portion, if any, VA will 
attempt to obtain on her behalf.  Lastly, the letter should 
request that the veteran provide any evidence in her 
possession that pertains to her claim.

In addition, the Board notes that the veteran's Department of 
Defense Form 214 reflects that she was involuntarily 
discharged due to unsuitability based on a personality 
disorder, and that an Evaluation Officer Hearing had been 
held.  The Board observes that it would be helpful to have 
her service personnel records, to include the report of the 
Evaluation Officer Hearing and any medical evidence related 
to her involuntary discharge.  Thus, the RO should request 
them from the National Personnel Records Center (NPRC).

The Board also notes that the veteran's separation 
examination report is not of record.  The Board observes that 
this may also be relevant to her appeal.  Thus, the RO should 
make another request with the NPRC for her service medical 
records, to include her separation examination report.  

At her Board hearing, the veteran testified that she had been 
treated for depression at the Baltimore VA Medical Center 
(VAMC) since around June 1978.  The Board notes that the 
record only contains medical reports from the above VAMC for 
the year 1977 and from August 2003 to June 2004.  To ensure 
that all VAMC records are of record, the RO should obtain and 
associate them with the claims file all records from the 
above VAMC from the veteran's discharge in March 1977 to 
August 2003.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  Ongoing medical records since June 2004 should also 
be obtained.  Id.

The veteran also testified that she had received treatment 
for depression from the Northwest Medical Center in 
Baltimore, Maryland, from September 19, 2005, to September 
23, 2005.  Treatment notes from this facility are not of 
record.  Thus, after obtaining the necessary authorization, 
the RO should attempt to obtain and associate with the claims 
file all records from this facility.

Lastly, the Board notes a December 1977 VA hospital summary, 
which reflects that the veteran underwent a psychiatric 
evaluation and the impression was resolved depression.  Given 
the proximity to discharge and the veteran's assertion that 
she has been treated for depression since June 1978, the 
Board observes that a medical opinion is necessary in this 
case.  38 C.F.R. § 3.159(c)(4).  Thus, the RO should afford 
the veteran a VA psychiatric examination to determine whether 
she currently has a major depressive disorder or other 
psychiatric disorder, and, if so, whether it is related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and her 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is necessary 
to substantiate a claim for service 
connection.  The letter should also 
indicate which portion of the evidence, if 
any, is to be provided by the veteran and 
which portion, if any, VA will attempt to 
obtain on her behalf.  The letter should 
request that the veteran provide any 
evidence in her possession that pertains 
to her claim.  In addition, the letter 
should include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman, supra.

2.  The RO should obtain and associate 
with the claims file any records 
adequately identified by the veteran.  In 
addition, the RO should obtain records 
from the Baltimore VAMC from March 1977 to 
August 2003, and since June 2004.  The RO 
should also obtain any records from the 
Northwest Medical Center in Baltimore, 
Maryland, from September 19, 2005, to 
September 23, 2005, after obtaining any 
necessary release.  

3.  The RO should request from the NPRC 
the veteran's service personnel records, 
to include the evaluation officer hearing 
report and any medical evidence related to 
her involuntary discharge, and complete 
service medical records, to include the 
separation examination report.  

4.  Thereafter, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature, extent, and 
etiology of any major depressive disorder 
or psychiatric disorder found.  The 
veteran's claims file, to include a copy 
of this REMAND, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in detail.  
If a major depressive disorder or other 
psychiatric disorder (other than a 
personality disorder) is found, the 
examiner should state whether the disorder 
is as likely as not (50 percent 
probability or greater) related to 
service, to include the physical abuse 
from her then husband.  The examiner 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached.

5.  After the foregoing, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the veteran 
and her representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate opportunity for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

